DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 8, it is unclear what is being mixed.  Is Applicant stating that mixing the first plurality of noils and second plurality of noils is the noils of different types?  If so, then the and/or statement is confusing, as the first and second plurality of noils are optional.  The and/or statements, as well as the ambiguous mixing, make the claim limitations impossible to clearly discern.
In regards to Claim 9, are the virgin man-made fibers in addition to the man-made fibers of Claim 1?  Further, multiple and/or statements, as well as the ambiguous mixing, make the claim limitations impossible to clearly discern.  As best understood, the noils represent at least 5% in weight of the yarn.  However, it is unclear whether these are the noils of Claim 1, or additional noils.
In regards to Claim 12, the materials being claimed are unclear.  Claim 12 depends from Claim 11, which states that the fibers must be man-made.  Claim 12, however, lists several natural fibers.  As such, the fiber material is unclear.
In regards to Claim 18, the process steps are unclear.  Claim 18 depends from Claim 1.  Claim 18 states a step of mixing the first plurality of noils and second plurality of noils, but Claim 1 states that the first plurality of noils and second plurality of noils are not both required.  As such, if the or of the and/or statement is chosen, then there is no first plurality of noils (or second plurality of noils).  Or is Applicant stating that the first or second plurality, if chosen, is separately mixed before having the plurality of man-made fibers added?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Hill, Jr. (3987615) in view of Lightman (9133570).
Hill teaches a method of producing a yarn (Figure 1), comprising the steps of preparing a second plurality of waste natural textile fibers (gin motes) wherein the content of fibers whose length is less than ½” is at least 5% (Both Figures 2 and 3, which are after processing, show at least 5%), providing a plurality of man-made fibers in staple form (Blending with other fibers; Column 5, lines 44-48), and adding the second plurality of natural textile fibers to the plurality of man-made fibers.  While Hill essentially teaches the invention as detailed, including using waste fibers in the form of motes, it fails to specifically teach that the source of waste fibers could be other waste sources, such as noils.  Lightman, however, teaches that it is well known to utilize multiple waste sources as sources for a plurality of natural textile fibers, including combed noils (Column 4, line 55 - Column 5, line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any source of waste fibers to form the yarn of Hill, since Hill is concerned with recycling to produce economical fibers for yarn spinning, and the ranges of fiber lengths required by the instant application overlap with those lengths shown as achieved by Hill.
In regards to the final blend having a coefficient of variation of the length distribution of fibers higher than the coefficient of variation of the length distribution of the plurality of man-made fibers, Hill teaches a CV% of about 30-32% for the second plurality of waste natural textile fibers.  In regards to the plurality of man-made fibers, Applicant’s Specification (Background of the Invention) states:
Man-made fibers by be used either in filament or in staple form.  When used in staple form, the fibers length is almost constant or in any case having a small coefficient of variation (CV%) of their length distribution, when compared with natural fibers.
As such, the plurality of man-made fibers will have an almost constant or small CV%, while the plurality of waste natural textile fibers will have a CV% of 30-32%, satisfying the claim limitations.
In regards to Claim 2, Hill would teaches a length distribution of the fibers in the final blend of fibers of at least 25%, since the plurality of waste natural textile fibers is taught as having a length distribution of 30-32% (Claim 1), and the amount of man-made fibers can be controlled to any amount desired.
In regards to Claim 3, Hill teaches the fibers of the waste natural textile fibers are 100% natural fibers (cotton).
In regards to Claim 4, Hill teaches the fibers of the waste natural textile fibers are between 4 and 38 mm (Figure 3).
In regards to Claim 5, Examiner understands the phrase short fibers as being defined as less than 0.5 inches (per Applicant’s specification).  Figure 3 of Hill appears to show about 20% being short fibers, satisfying the claim limitations.
In regards to Claim 6, the same process as steps of cleaning are occurring, so the number of neps would obviously be the same as claimed.
In regards to Claim 7, the method of calculating CV% would be the same, as it is an art recognized property of combed fibers.

In regards to Claim 9, while a specific weight percentage is not given, the entire purpose of Hill is to reuse waste fibers.  As such, the yarn would obviously contain at least 5% of these fibers.  
In regards to Claim 10, the man-made fibers would obvious have different cross-sections than those of cotton fibers, since cotton fibers is kidney bean shaped with a lumen.
In regards to Claims 11 and 12, Hill teaches natural fibers (cotton).
In regards to Claim 13, Hill teaches that using fibers having a high coefficient of variation will naturally create slubs in the yarn (Column 1, line 67 - Column 2, line 3).
In regards to Claim 14, the combination of Hill and Lightman teaches the resultant yarn.
In regards to Claims 15 and 16, Lightman teaches using recycled waste yarns in fabric garments (Summary; to enable the creation of garments).
In regards to Claim 17, the claim is a combination of Claims 4, 5, 6, and 2, all of which are addressed above.
In regards to Claim 18, Claim 18 depends from Claim 1.  Claim 18 states a step of mixing the first plurality of noils and second plurality of noils, but Claim 1 states that the first plurality of noils and second plurality of noils are not both required.  As such, if the or of the and/or statement is chosen, then there is no first plurality of noils (or second plurality of noils).  

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive.
Applicant argues that no unit of measurement has been indicated in the figures or text.  Applicant furthers that the only mention to the use of inches as the unit of measurement is made at Column 4, lines 10-11 with no reference to the figures.  Respectfully, Examiner finds this statement by Applicant to be disingenuous.  The very next line of text in Column 4 discusses Figure 2, referring back to the length of normal cotton fibers referred to in Applicant’s citation.  Further, the scale on Figures 2-4 could not be metric, as the only two reasonable assumptions would be either millimeters or centimeters, both of which would give absurd, unexpectedly short lengths of cotton fibers.  The scale is obviously in inches.  
Applicant argues that Hill explicitly recites that the presence of short fibers in the noils is a drawback and the document teaches to remove them by combing.  Respectfully, the Figure relied upon by Examiner to teach the percentage of short fibers is Figure 3, which is after combing.  Even after combing, the recited percentages are present.  Which means the provided noils, before combing, would be even higher.  This even higher number would be shown in Figure 2, referenced by Applicant.
Applicant argues that Hill goes against the spirit of the instant invention.  Respectfully, this argument is not based on claim limitations.
Applicant argues that the presently claimed invention is directed to a process wherein the yarn is based man-made fibers in staple form.  Respectfully, this argument is not based on claim limitations.  The claim limitations clearly include natural fibers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732